Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Applicants’ Listing of Claims filed on 01/20/2022 is entered.
The Applicants’ Amendment to the Claims filed on 01/20/2022 is entered.
Claims 1-14, 23, 36-41 are cancelled.
Claims 44-47 are NEW.
Claims 15-22, 24-35, and 42-47 are pending and under examination.

Information Disclosure Statement
	The IDS filed on 02/28/2022 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 01/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Patents 10,526,618 and 10,435,708 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the NSDP rejections over US Patents 10,526,618 and 10,435,708 are withdrawn.

The terminal disclaimer filed on 01/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application Numbers 16/439,840, 16/989,119, 14/319,498, 15/042,573, and 16/397,423 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the provisional NSDP rejections over US Application Numbers 16/439,840, 16/989,119, 14/319,498, 15/042,573, and 16/397,423  are withdrawn.

The terminal disclaimer filed on 04/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application Numbers 16/884,327 and 17/672,744 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is US 2014/0068797 to Doudna et al and US 2014/0256046 to Zhang et al.  
However, the Doudna et al reference is not being considered as prior art because it is the current position of the Office that Doudna et al does not receive priority for CRISPR methods in eukaryotic cells prior to their US Provisional 61/757,640 filed on 01/28/2013.
Further, regarding the Zhang et al reference, the Declaration of Inventors Mali, Yang, and, Church filed on 12/30/2019 under 37 CFR 1.131(a) was deemed sufficient to overcome the Zhang et al US2014/0256046 reference priority to US61/736,527 filed on December 12, 2012. Note that the scaffold sequence shown in the Declaration, for example, in Figures la and Sib, is the same sequence shown in the instant specification (termed SEQ NO: 17 or SEQ ID NO: 45 in the Sequence Listing) and which is recited in the claim 46 as instant SEQ 46, being the same sequence as instant SEQ 17/SEQ 45 but lacking last four U bases. Thus SEQ ID NO: 17/45 contains instant SEQ ID NO: 46.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Claims 15-22, 24-35, and 42-47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658